DETAILED ACTION
This office action is a response to an application filed on 09/17/2021 in which claims 1-20 are pending for examination wherein the claims 10 and 20 are cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-5, 8-9, 11-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al (US 6067030 A) in view of Bhattacharyya et al (US 2015/0067153 A1) and Marshall (US 8675500 B2).

Regarding claim 1, Burnett discloses a method, comprising:
Monitoring, with at least one sensor of a telecommunications equipment health monitoring and management system (Fig.3; sensors 34, 36, 38, 40, 42, 44, 46, and 48; Column 2; lines 60-65; sensors sense or monitor battery float voltage, temperature of critical telecommunication equipment components), one or more characteristics of each of at least one of one or more telecommunications equipment in a central office, one or more telecommunications equipment batteries within a battery string providing power to telecommunications equipment in a central office, or one or more battery strings providing power to telecommunications equipment in a central office (Col3; line 55-60; sensors provides information or characteristics of fuel quantity, battery cell voltage, temperature of critical telecommunication equipment components, average temperature of telecommunication equipment, and telecommunication equipment status)
sending, with the at least one sensor of the telecommunications equipment health monitoring and management system and over a network, the monitored one or more characteristics of each of the at least one of the one or more telecommunications equipment, the one or more telecommunications equipment batteries, or the one or more battery strings;(Col 3; lines 55-62; sensors providing information relating to temperature of critical telecommunication equipment, average temperature of telecommunication equipment, battery cell voltage, telecommunication equipment status to controller 24 )
receiving, with a computing system of the telecommunications equipment health monitoring and management system, the monitored one or more characteristics of each of the at least one of the one or more telecommunications equipment, the one or more telecommunications equipment batteries, or the one or more battery strings 
analyzing, with the computing system of the telecommunications equipment health monitoring and management system, the monitored one or more characteristics of each of the at least one of the one or more telecommunications equipment, the one or more telecommunications equipment batteries, or the one or more battery strings to identify each telecommunications equipment, each telecommunications equipment battery, or each battery string having equipment health issues (Column 2; lines 48-60; calculate operational characteristics of back up power system for central offices which comprises telecommunication equipment, battery and telecommunication equipment component); 
based on a determination that one or more of at least one telecommunications equipment, at least one telecommunications equipment battery, or at least one battery string have equipment health issues (Column 2; lines 48-60; calculate operational characteristics of back up power system for central offices), sending, with the computing system, a notification to a user, the notification comprising information regarding the one or more of the at least one telecommunications equipment, the at least one telecommunications equipment battery, or the at least one battery string having equipment health issues (Fig.5; 10, 12, 22, 20, 94, 92, 96; central office sends alert data streams to RNOC or NOC; Column 4; lines 5-20; alarms are sent to preselected group of user via regional network operation center)
generating, with the computing system of the telecommunications equipment health monitoring and management system, a graphical visualization that presents at least one of the monitored one or more characteristics of each of the at least one of the one or more telecommunications equipment, the one or more telecommunications equipment batteries, or the one or more battery strings or analytics summarizing the monitored one or more characteristics of each of the at least one of the one or more telecommunications equipment, the one or more telecommunications equipment batteries, or the one or more battery strings (Column 4; lines 5-20; transmit out of limit autopage (i.e. graphical display screen) to the users; Column 7; lines 1-10; alert message is sent to regional network operation center; the alert data stream message causes computer to send alert update message that creates autopage feature, activate webpage, updates webpage; providing updated crisis information or characteristics of telecommunication equipment in real time please see Fig.6); and 
displaying, with the computing system and on a display device that is viewable by the user, the generated graphical visualization.(Column 7; lines 8-10; generates user friendly graphical user interface for the information or characteristics of equipment please see Fig.6; 106. 104. 126. 124)
Burnett does not explicitly disclose sending the monitored characteristics of the equipment via a network maintenance tunnel and over a network.
Bhattacharyya et al discloses sending the monitored characteristics of the equipment via a network maintenance tunnel and over a network (Fig.l; 12 sensors, 16 basestation; paragraph [0026]; sensors sending or routing sensor data to base station via the tunnel or channel wherein base station is remotely located from monitored sensor over a network (paragraph [0022]; wireless sensor network)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of monitoring status of telecommunication equipment of central office of Burnett with the method of monitoring status or characteristics of equipment of Bhattacharyya in order to improve in reducing cost, ease of implementation, low complexity taught by Bhattacharyya.
Burnett in view of Bhattacharyya does not explicitly disclose the graphical visualization includes a map and each of the at least one of the monitored one or more characteristics are presented at an associated geographic location on the map.
Marshall discloses the graphical visualization includes a map and each of the at least one of the monitored one or more characteristics are presented at an associated geographic location on the map (Fig.9; 601, 603, 604; Column 12; lines 30-66 and Column 13; lines 1-10; GUI is presented to a user which includes a map and status (i.e. characteristics) of devices at geographic location on the map)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of monitoring status of telecommunication equipment of central office of Burnett in view of Bhattacharyya with the method monitoring status of network devices of Marshall in order to provide the best customer service taught by Marshall.

Regarding claim 2, Burnett in view of Bhattacharyya and Marshall discloses the method of claim 1, wherein Bhattacharyya discloses the at least one sensor is coupled to each equipment among the at least one of the one or more equipment or battery or battery string among at least one of the one or more telecommunication equipment, the one or more telecommunication equipment batteries, or the one or more battery strings. (Burnett; Fig.3; 34, 36, 38, 40, 42, 44, 46, 48; Column 2; ;lines 60-65; sensors senses or monitors temperature of critical telecommunication equipment components)

Regarding claim 3, Burnett in view of Bhattacharyya in view of Marshall discloses the method of claim 1, wherein the at least one sensor each comprises at least one of a voltmeter, an ammeter, a multimeter, a thermometer, a humidity sensor, a gas discharge sensor, network connectivity sensor, or network communications sensor. (Burnett; Fig.3; 34, 36, 38, 40, 42, 44, 46, 48; Column 2; ;lines 60-65; sensors senses or monitors temperature of critical telecommunication equipment components, therefore sensor is thermometer)

Regarding claim 4, Burnett in view of Bhattacharyya in view of Marshall discloses the method of claim 1, wherein the one or more characteristics of each of the at least one of the one or more telecommunications equipment comprise at least one of voltage, amperage, electrical charge, temperature, humidity, gas discharge, network connectivity, or network communications characteristics. (Burnett; Column 3; lines 55-60; characteristics of telecommunication equipment is temperature, voltage)

Regarding claim 5, Burnett in view of Bhattacharyya in view of Marshall discloses the method of claim 1, wherein the equipment health issues comprise at least one of high temperature above predetermined high temperature thresholds, low temperature below predetermined low temperature thresholds, high humidity above predetermined high humidity thresholds, battery gas leakage, abnormal battery charge rate, abnormal battery drain rate, dead battery, network connectivity issues, or network communications issues. (Bhattacharyya; paragraph [0045]; determines computing devices condition or health issues regarding temperature compared to baseline or threshold)

Regarding claim 8, Burnett in view of Bhattacharyya in view of Marshall discloses the method of claim 1, wherein sending the monitored one or more characteristics  (Burnett; Column 3; lines 55-60; characteristics of telecommunication equipment ) of each of the at least one of the one or more telecommunication equipment (Bhattacharyya; paragraph [0011]; operating parameter data (i.e. characteristics) of computing devices are sent to the base station), via the network maintenance tunnel (Bhattacharyya; Fig.1; 12 sensors, 16 basestation; paragraph [0026]; sensors sending or routing sensor data to base station via the tunnel or channel or data connection wherein base station is remotely located from monitored sensor network please see paragraph [0010] and paragraph [0022]; wireless sensor network involving wireless sensors and base station for monitoring and maintenance of computing devices therefore, the data connection or tunnel can be considered as maintenance tunnel) and over the network comprises sending, with the at least one sensor of the telecommunication equipment health monitoring and management system and to a network data store (Bhattacharyya; paragraph [0026]; sensors may transmit data to a nearest cluster head; paragraph [0028]; collected data from sensors are temporarily stored in storage unit) via the network maintenance tunnel (Bhattacharyya; paragraph [0022]; wireless sensor network involving wireless sensors and base station for monitoring and maintenance of computing devices therefore, the network tunnel can be considered as maintenance tunnel]) and over the network (Bhattacharyya; paragraph [0022]; wireless sensor network), the monitored one or more characteristics of each of the at least one of the one or more telecommunication equipment (Bhattacharyya; abstract; monitoring operating parameters of computing devices (i.e. equipment))

Regarding claim 9, Burnett in view of Bhattacharyya in view of Marshall discloses the method of claim 8, wherein receiving, with the computing system of the telecommunication equipment health monitoring and management system, the monitored one or more characteristics of each of the at least one of the one or more telecommunication equipment (Burnett; Column 2; lines 60-65; sensors sense or monitor battery float voltage, temperature of critical telecommunication equipment components) comprises
receiving, with the computing system of the equipment health monitoring and management system and from the network data store, the monitored one or more characteristics of each of the at least one of the one or more telecommunication equipment, (Bhattacharyya; paragraph [0026]; sensors may transmits operating parameter data to a nearest cluster head for transmission to the base station therefore base station is receiving operating parameter data from network data store such as a nearest cluster head; paragraph [0028]; collected operating parameter or data from sensors are temporarily stored in storage unit) 

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 1 as a telecommunications equipment health monitoring and management system of method claim 1.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 2 as the telecommunication equipment health monitoring and management system of method claim 2.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 3 as the telecommunication equipment health monitoring and management system of method claim 3.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 4 as the telecommunication equipment health monitoring and management system of method claim 4.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 5 as the telecommunication equipment health monitoring and management system of method claim 5.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 8 as the telecommunication equipment health monitoring and management system of method claim 8.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 9 as the telecommunication equipment health monitoring and management system of method claim 9.


5.	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al (US 6067030 A) in view of Bhattacharyya et al (US 2015/0067153 A1), Marshall (US 8675500 B2) and Hutten (US 2013/0332603 A1).

Regarding claim 6, Burnett in view of Bhattacharyya et al and Marshall discloses the method of claim 1, Bhattacharyya et al in view of Burnett and Marshall does not explicitly disclose the network maintenance tunnel comprises one of a generic routing 
Hutten discloses the network maintenance tunnel comprises one of a generic routing encapsulation ("GRE") tunnel, a business support systems ("BSS") communications line, an operations support systems ("OSS") communications line, or a virtual private network ("VPN") communications connection. (Hutten; paragraph [0024]; sensor data is transmitted from sensing devices or sensors via VPN network).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing receiving sensor data from sensors of Burnett in view of Bhattacharyya et al in view of Marshall with the method receiving sensor data from sensors via the VPN network in order to provide dynamic immersive sensory experience taught by Hutten.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 6 as the telecommunication equipment health monitoring and management system of method claim 6.

6.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al (US 6067030 A) in view of Bhattacharyya et al (US 2015/0067153 A1), Marshall (US 8675500 B2), Hutten (US 2013/0332603 A1) and Bonnat (US 2009/0247222 A1).

Regarding claim 7, Burnett in view of Bhattacharyya et al, Marshall and Hutten discloses the method of claim 6, Burnett in view of Bhattacharyya et al, Marshall and Hutten discloses the network maintenance tunnel is a communications tunnel that transfers data over the network (Bhattacharyya ; abstract and paragraph [0022] and [0026]; sensors transmits or transfers data over the wireless sensor network of maintenance tunnel to monitor and maintain the computing devices)
Burnett in view of Bhattacharyya et al, Marshall and Hutten does not explicitly disclose a communications tunnel that transfers data over the network without utilizing bandwidth associated with customers of a service provider operating the network
Bonnat discloses a communications tunnel that transfers data over the network without utilizing bandwidth associated with customers of a service provider operating the network.(paragraph [0062]; lines 13-14; transfer data without use of a service provider’ network that means transfer data over the network without using bandwidth associated with customers of a service provider operating the network)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of transmitting sensor data of Burnett in view of Bhattacharyya et al, Marshall and Hutten with the method of transferring data over the network of Bonnat in order to use Bluetooth interface taught by Bonnat. (paragraph [0060])

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 7 as the telecommunication equipment health monitoring and management system of method claim 17.

Response To Arguments
7.	The applicant’ arguments regarding claims 1 and 11 have been considered but moot. After the applicant amended the claims, the examiner applies new rejection using new reference. Therefore, the applicant’s argument do not apply the current rejection.

Conclusion
8.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Gagnon et al. US 2004/0178770 A1 which discloses monitors load changes in the telecommunication equipment to insure that when battery string is no longer capable of providing effective hours of back up time.
Hampapur et al US 9262255 B2 which discloses multi stage failure and analysis of environmental data.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

/A. M. A./
Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452